DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 2/4/2022 have been entered.  In the amendment, claims 1, 8, 9, 14, 15, and 20 have been amended. 
The rejections of claims 8, 14, and 20 under 35 U.S.C. 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 8-9, filed 2/4/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 102(a)(1)/(a)(2) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-20 under 35 U.S.C. 102(a)(1)/(a)(2) and 103 have been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-12, 14, and 21-26 of U.S. Patent No. 11,079,546. Although the claims at issue are not identical, they are not patentably distinct from each other because the two sets of claims have scopes that are obvious one over the other. 
Although the sets of claims in one instance recite the transmitting beam and the receiving beam being parallel after the displacement of one relative to the other, this is not different from the displaced beam being displaced from the beam before displacement in a direction that is orthogonal to one or the other of the transmitting beam or the receiving beam.  This is because the transmitting beam and the receiving beam must have a point in common (due to reflection from a target), so that the displacement must actually be in a direction orthogonal to each beam, and moreover the displaced beam must be parallel to the undisplaced beam – this is obvious on the basis of Euclidean geometry. 
Both the application and the patent claims employ transmission and reception waveguides, wherein the transmission and reception modes of the patent claims 
The generic displacer of the application claims and the birefringent displacer of the patent claims are obvious in scope to one another, since both components function to displace at least one of the transmit or receive signals 
A person having ordinary skill in the art would additionally find obvious that the addition of a focusing optic employed in the reception optical path after a transmit beam has been collimated is necessary in such lidar systems as claimed, in order to reverse or mitigate beam divergence so that the entire reception beam and all components thereof can be received at a detector for processing. 
Therefore, the metes and bounds of the application claims and the patent claims are commensurate in scope, differing by no more than obvious limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645